I am in accord with the views expressed by Judges Simpson and Steinert. I had supposed that even hosts and guests have a common purpose "to transport themselves from one place to another," and that some common purpose of a different character and of a more substantial nature was necessary to constitute a joint adventure.
This court, in dealing with the doctrine of joint adventure during the last decade, has relied more *Page 716 
strongly upon the opinion in the Rosenstrom case than any other. See Shepard's Washington Citations re 154 Wash. 57. In my opinion, the majority opinion warps at least two of the rules laid down in that case to such an extent as to deprive them of all force and vitality.
I had hoped and believed also that some points at least had been settled by the exhaustive review of our previous decisions made in the opinion in the case of Carboneau v. Peterson, 1 Wash. 2d 347,  95 P.2d 1043. The position taken by the majority in the instant case has convinced me that I was mistaken about that. As I now see it, we have no settled rules of law concerning the doctrine of joint adventure upon which trial judges and members of the bar can place any dependence, save — perhaps — that the status or relation must be founded in contract, and even that rule is subject to interpretation. Does it mean a contract in the legal sense of the term? In the opinion in Carboneau v.Peterson, we said very definitely that it did. But a litigant who did nothing more than enter into a mere informal understanding with a friend to accompany him on a picnic or on a fishing trip can cite an imposing array of our decisions to the point that he thereby entered into a joint adventure.
Furthermore, intermingled with our decisions holding that a contract is the sine qua non of a joint adventure, and that parties thereto must enter into mutually binding obligations, are several others holding that minors may become parties to a joint adventure with adults and even with each other. In Bates v.Tirk, 177 Wash. 286, 31 P.2d 525, for example, all the persons who were held to be joint adventurers and to have jointly adventured to a football game together were minors. Apparently, counsel for respondent did not raise the question as to how minors could enter into mutually binding obligations. I do not venture to *Page 717 
speculate as to what the holding might have been had they done so, or to predict what position the court will take when a like question is actually presented for decision.
It may be that in the long run it will prove fortunate that it has become so perfectly apparent that the attempt to escape the prohibition of the host and guest statute by a broad and indefinable conception of joint adventure, has resulted in utter confusion. It may drive the court to the more solid ground suggested at the beginning of Judge Simpson's dissenting opinion and induce it to hold that a joint adventure is an association of two or more persons to carry out a single business enterprisefor profit. The rule of stare decisis can scarcely be thought to compel the court to perpetuate the confusion which now exists.